Judge Owsley
delivered the opinion of the court.*
The ancestor of the appellees having obtained the possession of the land in contest, under a contract with the ancestor of the appellants for a conveyance, we are of, opinion, that in the sense intended by the act regulating proceedings for forcible detainers, he cannot be said to have obtained the possession as tenant, so as to have either autho-rised the ancestor of the appellants in his life time, or his *394heirs since, in a proceeding under the act, to have obtain^ restitution on account of the failure of either of the appel* lees, or their ancestor, to surrender the possession.
The judgment must be affirmed with cost.

Absent, judge Logas.